Citation Nr: 1034821	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  05-28 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for chronic 
lumbosacral strain, and if so whether the claim should be 
granted.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Jeany Mark, Esq.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 
1966.

This case comes before the Board of Veteran's Appeals (Board) on 
appeal of an October 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that denied reopening of a previously-denied claim for 
service connection for chronic lumbosacral strain.

The Veteran failed to report, without explanation, for a Travel 
Board hearing that was scheduled to be conducted in August 2007.  
He has not requested that the hearing be rescheduled.  His 
request for a hearing before the Board is accordingly deemed to 
be withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

In December 2007 the Board issued a decision denying the 
Veteran's petition to reopen the previously-denied claim for 
service connection for low back disability.  The Veteran 
thereupon appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), which issued an 
Order in August 2009 that granted a joint motion of the parties 
(Joint Motion) and remanded the case to the Board for further 
development.

The original rating decision in March 1968 denied service 
connection for chronic lumbosacral strain (VA Diagnostic Code 
5237), but the Veteran was subsequently diagnosed with 
degenerative disc disease (VA Diagnostic Code 5243).  The Court 
recently held that if the prior final denial and the currently 
claimed disorder involve different diagnostic codes, they are 
different claims for the purpose of VA adjudication; a claim for 
one diagnosed disease or injury cannot be prejudiced by a claim 
for another diagnosed disease or injury, and instead the two 
claims must be considered independently.  Boggs v. Peake, No. 
2007-7137 (Fed. Cir. Mar. 26, 2008), citing Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996).  The Board has accordingly 
characterized the issues as shown on the title page.    

The Board remanded the case in February 2010 for development 
action compliant with the Court's Order.  The files have now been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  An unappealed March 1968 rating decision denied service 
connection for chronic lumbosacral strain.

2.  The evidence associated with the claims file subsequent to 
the March 1968 rating decision is cumulative or redundant of the 
evidence previously of record or is not sufficient to raise a 
reasonable possibility of substantiating the claim for service 
connection for chronic lumbosacral strain.

3.  Degenerative disc disease of the lumbosacral spine was not 
present in service and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a 
claim of entitlement to service connection for chronic 
lumbosacral strain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).

2.  Degenerative disc disease of the lumbosacral spine was not 
incurred in or aggravated by active service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a low back 
disorder.  The Board will initially discuss certain preliminary 
matters and will then address the pertinent law and regulations 
and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim. 

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).   The timing requirement 
enunciated in Pelegrini applies equally to the initial-
disability-rating and effective-date elements of a service-
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his possession, 
by letter mailed in April 2004, prior to its initial adjudication 
of the claim.  

Notice of the type of evidence necessary to establish a 
disability rating and effective date was not sent to the Veteran 
until March 2006, after the initial adjudication.  However, there 
is no prejudice to the Veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
reopening of the service connection claim is not warranted and 
that service connection for degenerative disc disease is not 
warranted.  Consequently, no disability rating or effective date 
will be assigned, so the failure to provide earlier notice with 
respect to those elements of the claims was no more than harmless 
error.

The Board also notes that the Court has held that it is necessary 
in most cases for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique character 
of the evidence that must be presented.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The Court vacated the Board's previous 
decision based on an assertion in the Joint Motion that the RO 
had not provided the Veteran with notice compliant with Kent; 
following the Board's remand the RO provided the Veteran with 
Kent-compliant notice in March 2010.  The Board also finds that 
the Veteran has not been prejudiced by the timing of this notice 
letter.  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claim to reopen.  There is no 
indication in the record or reason to believe that the ultimate 
decision of the originating agency on the merits of the claim to 
reopen would have been different had complete VCAA notice been 
provided at an earlier time.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board also notes that a VA medical opinion and pertinent 
post-service medical records have been obtained, as well as the 
Veteran's disability records from the Social Security 
Administration (SSA).  There is no indication that there exists 
any additional post-service medical evidence that could be 
obtained to substantiate the claims.

When the issue on appeal involves a claim to reopen, the VCAA 
requirement to afford the claimant a medical examination is not 
triggered unless and until the claim is reopened.  38 U.S.C.A. § 
5103A.  In regard to the claim for service connection for 
degenerative disc disease, the Veteran was afforded VA 
examination in December 1967 and the files were reviewed by a VA 
physician in January 2006 after degenerative disc disease had 
become manifest; the reviewer provided an opinion against a 
relationship between the disorder and active service.  Because 
there is no credible evidence of an injury in service, and no 
indication of degenerative disc disease until several decades 
after separation from service, a prima facie case for service 
connection has not been presented and further VA examination is 
not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. §  3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curiam). 

The Joint Motion also asserted the Board had not adequately 
addressed the Veteran's contention that there are some service 
treatment records pertaining to his claimed disability that are 
not of record.  The Board notes in that regard that the Veteran's 
service treatment records were associated with the claims folder 
prior to the March 1968 decision and continue to be associated 
with the claims folder.  There is no indication that any service 
records are missing, as the files contain the reports of the 
induction physical examination and the separation physical 
examination, and the clinical treatment records between those two 
events show no indication of gaps indicative of possible missing 
records.  In April 2010, in compliance with the Board's remand, 
the RO reviewed the efforts that had been made to obtain any 
missing service treatment records and executed a memorandum 
documenting that no additional service treatment records can be 
obtained. 

The Joint Remand expressed no other issues regarding the duties 
to notify and assist.  The Board is confident that if any 
additional VCAA defects existed in its December 2007 decision, 
such defects would have been brought to the Court's attention in 
the interest of judicial economy.

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claims 
were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  Pursuant to 
38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  However, the benefit-
of-the-doubt rule does not apply when the issue is new and 
material evidence.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

New and Material Evidence: Chronic Lumbosacral Strain

The RO denied service connection for chronic lumbosacral strain 
by a rating decision in March 1968.  The Veteran was notified of 
the denial by a letter dated in March 1968 but he did not appeal.  
The March 1968 rating decision is accordingly final.  38 C.F.R. 
§ 20.302 (2009).

The evidence of record at the time of the March 1968 rating 
decision included the Veteran's claim alleging that he had had 
back trouble in 1963.  The medical evidence then of record 
consisted of service treatment records (STRs) and the report of a 
VA medical examination in December 1967.  The rating decision 
noted that STRs, including the discharge examination report, 
failed to reveal a complaint or finding referable to a back 
injury or condition, and that the VA examination disclosed the 
presence of chronic lumbosacral strain.

The evidence added to the record since the March 1968 decision 
includes treatment reports from Salem VA Medical Center (VAMC).  
The evidence added to the record also includes private treatment 
reports from Strand Regional Specialty Associates; the 
Neurosurgical Center of Southwest Virginia; Roanoke Neurological 
Center; Comprehensive Pain Management Centers; Carilion Roanoke 
Memorial Hospital; Carilion Family Medicine; Lucas Therapies; 
Grand Strand Regional Medical Center; Grande Dunes Surgery 
Center; and the record of a disability examination in August 2005 
by Dr. Asbury Williams.  The evidence added to the record also 
includes a March 2006 SSA decision granting disability benefits 
for lumbar degenerative disc disease (primary diagnosis), with 
supporting medical documents.  Finally, the evidence added to the 
record includes the report of a VA medical review dated in 
January 2006 containing a physician's opinion that it is unlikely 
the Veteran's current back disorder began during active service.

The above VA and private treatment records, to include those 
incorporated in SSA files, include diagnostic studies such as X-
rays, nerve conduction/electromyography (NCS/EMG) studies, 
computed tomography (CT) studies, magnetic resonance imaging 
(MRI) reports, and operative reports relating to laminectomy and 
discectomy surgeries.  They show lumbosacral diagnoses including 
multi-level degenerative disc disease (DDD) status post 
discectomy and fusion, lumbar herniated nucleus pulposus, lumbar 
radiculitis and failed back surgery syndrome.  

None of the medical evidence added to the record shows that the 
Veteran had lumbosacral strain during service or suggests that 
lumbosacral strain is etiologically related to service.  Medical 
reports submitted by the Veteran and obtained by the RO, 
including voluminous SSA disability records, all relate to the 
Veteran's current (post-service) condition but do not address an 
injury in service or a nexus to service.  The Court has held that 
medical evidence that merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter of 
medical nexus, does not constitute new and material evidence.  
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

The private treatment reports contain statements indicating that 
the Veteran has complained of symptoms for "some time" or for 
"many years."  These reports date from several decades after 
discharge from service and do not further specify when symptoms 
reportedly began and do not identify the etiology of the current 
back disorder; accordingly they do not show any suggestion of a 
relationship between the back disorder and service.  Further, 
these reports concerning history appear to be recitations of the 
Veteran's statements and not medical findings, and as such the 
Board finds that they are not new and material evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 'competent 
medical evidence' merely because the transcriber happens to be a 
medical professional"]; see also Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995).

Statements from the Veteran, although continuing to report an in-
service injury and although presumed to be credible for purposes 
of reopening, cannot be considered new and material when they are 
cumulative and redundant of assertions made previously and 
considered in the last final denial.  Further, in Moray v. Brown, 
5 Vet. App. 211 (1993) the Court noted that lay persons are not 
competent to offer medical opinions and that such evidence does 
not provide a basis on which to reopen a claim for service 
connection.  Similarly, in Routen v. Brown, 10 Vet. App. 183, 
186, (1997) the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."

The Board notes that a medical nexus opinion based on a review of 
the record in January 2006 is new evidence.  The reviewer, a 
medical professional, found no evidence in the service treatment 
records to support the onset of a low back disability and 
concluded that it was unlikely that the Veteran's current back 
problem began while he was in the military service.  Although 
this evidence relates to an unestablished fact necessary to 
substantiate the claim, it actually shows medical opinion against 
a relationship between the claimed disorder and active service; 
it accordingly does not raise a reasonable possibility of 
substantiating the claim.

Under these circumstances, the Board must conclude that new and 
material evidence to reopen the claim for service connection for 
chronic lumbosacral strain has not been received.

Degenerative Disc Disease of the Lumbosacral Spine

The RO's most recent adjudication of the claim in May 2010 
characterized the disorder on appeal as chronic lumbosacral 
strain, but the analysis therein considered whether service 
connection could be granted for DDD and denied such service 
connection on the merits.  The Board may accordingly consider the 
matter without prejudice to the Veteran.

As noted above, private treatment records show the Veteran has 
been competently diagnosed with multilevel DDD and has been 
granted SSA disability benefits for the disorder.  A veteran 
seeking disability benefits must establish not only the existence 
of a disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  In this 
case, there is no competent evidence of an etiological connection 
between the DDD and the Veteran's active service.

Careful review of the medical evidence of record shows the 
Veteran's DDD was first identified in approximately May 2001, 
with a clinical impression of disc herniation at L5-S1 for which 
the Veteran subsequently underwent discectomy for decompression 
of the nerve root; previously there was only a report of low back 
pain "for many years."  The Board notes that this was 35 years 
after discharge from service.  While not dispositive, the passage 
of many years between discharge from active service and the 
medical documentation of a claim disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Although the file contains voluminous medical records documenting 
treatment for the Veteran's DDD, there is no medical evidence 
whatsoever of a relationship between the disorder and active 
service.

The Veteran has asserted he injured his back during active 
service.  A veteran is deemed competent to describe events during 
service.  However, once evidence is determined to be competent, 
the Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Finally, the Board may not ignore a 
veteran's testimony simply because he or she is an interested 
party and stands to gain monetary benefits; personal interest 
may, however, affect the credibility of the evidence.  Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case the Board finds the Veteran's account of a back 
injury during service is internally and externally inconsistent 
and therefore not credible.  The Veteran reported in his original 
claim, submitted in November 1967, that he was treated for back 
problems at Fort Jackson in 1963 and at Fort Benning in 1965-
1966; STRs from those installations do not show such treatment.  
He reported in his new request to reopen in March 2004 that he 
had injured his back in Korea in 1964, but he reported in his 
Notice of Disagreement, submitted in November 2004, that he had 
injured his back in Korea in 1965 while unloading a 106 mm 
recoilless rifle; he also stated that he made many sick call 
visits thereafter although his STRs from Korea and from Fort 
Benning, his duty station after Korea, show no such treatment.  
The Veteran described to one private medical provider that he had 
injured his back in service in 1965, but told another private 
medical provider that his back pain began in the 1970s.  He also 
informed the VA examiner in December 1967 that he injured his 
back on three occasions during service, although no such injuries 
are documented in STRs.

The Board finds the Veteran's accounts above to be internally 
inconsistent, in that he has continually changed his account of 
where and when he was injured.  His accounts are also 
inconsistent with the self-reported Report of Medical History he 
executed in September 1966, immediately prior to discharge, in 
which he specifically denied a history of recurrent back pain; 
further, the separation physical examination at the time noted 
the spine as "normal."  His account is accordingly also 
inconsistent with contemporaneous medical records.   

The Veteran has asserted that there are missing STRs that would 
document his injury in service.  However, the Board has carefully 
reviewed the STRs on file and finds no indication that there are 
any existing records that are missing.  The STRs of record 
include his induction examination report in 1963, his discharge 
examination report in 1966, and medical and dental treatment 
notes with entries from Fort Jackson (1964), Korea (1964 and 
1965), and Fort Benning (1966).  There are no gaps in the record 
indicating possible missing files.  In any event, the RO has 
determined that there are no existing STRs other than those 
already of record, so the Board must rely on the evidence that is 
associated with the file.

The Veteran has asserted his sincere belief that his claimed DDD 
is due to injury in service.   However, no such injury is 
credibly shown.  Further, a layperson is not considered capable 
of opining, however sincerely, in regard to causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd 
sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Rather, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation; see 
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case there 
is no such competent medical opinion.

Based on the evidence and analysis above, the Board finds the 
criteria for service connection for DDD of the lumbosacral spine 
are not met.  Accordingly, the claim must be denied.  Because the 
evidence preponderates against the claim the benefit-of-the-doubt 
rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


							(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been received, reopening of 
the claim of entitlement to service connection for chronic 
lumbosacral strain is denied.

Service connection for degenerative disc disease of the 
lumbosacral spine is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


